OPINION OF THE COURT
PER CURIAM.
We feel bound to follow the clear precedent contained in Zink v State, 448 So.2d 1196 (Fla. 1st DCA 1984), because we feel it is the law and because of the reasons controlling our discretion expressed in State v Hayes, 333 So.2d 51 (Fla. 4th DCA 1976. By saying “within the state,” Section 316.193(l)(a), Florida Statutes, applies driving under the influence laws to both public and private property. Section 316.006, Florida Statutes, including its remedial 1987 amendment, limits juris*72diction of county police over private property in their enforcement of laws controlling traffic to situations when the property owner consents. However, that section in no way is a limitation on the specific jurisdiction given the police in § 316.193(l)(a).
Reversed and remanded for further proceedings.
ROBINSON and KAHN, JJ., concur. HENDERSON, J., dissents with opinion.